Citation Nr: 1700038	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  14-27 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnessota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by: Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to October 1969; he died in October 1989.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnessota, which denied the appellant's attempt to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  The appellant perfected a timely appeal to that decision.  


FINDINGS OF FACT

1.  In a July 1996 decision, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death, to include as due to exposure to Agent Orange.  

2.  By a rating action in December 1997, the RO denied the appellant's claim of entitlement to disability and indemnity compensation (DIC) benefits under the provision of 38 U.S.C.A. § 1151.  She did not perfect an appeal within the applicable time period.  

3.  In an unappalled August 2000 decision, the RO denied the appellant's attempt to reopen the previously denied claim of service connection for the cause of the Veteran's death.  She did not perfect an appeal within the applicable time period.  

4.  The evidence received since the August 2000 RO decision is cumulative and redundant of evidence previously of record and does not raise a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The August 2000 RO decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2016).  

2.  Evidence received since the August 2000 RO decision, which denied the appellant's claim for service connection for the cause of the Veteran's death, is not new and material, and, thus, the appellant's claim for that benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the appellant in March 2013.  

The Board also finds the appellant has been provided adequate assistance in response to her claim.  The Veteran's service medical records are of record.  Private treatment notes have been obtained.  The appellant has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Further, the Board acknowledges that a VA medical opinion has not been obtained in this case.  However, VA has no obligation to obtain such an opinion if new and material evidence has not been presented.  38 C.F.R. § 3.159 (c) (4) (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  Pertinent Laws, Regulations, and Court Precedents.

Generally, a claim which has been denied in an unappealed RO decision or a Board decision  may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. § 7104(b) (West 2014).  Nevertheless, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  If new and material evidence is received within the appeal period of an RO decision, the decision does not become final until VA addresses the evidence.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  


III.  Factual background.

When the claim for service connection for the cause of the Veteran's death was considered by the RO in August 2000, the record was fairly clear.  

A certificate of death, dated in October 1989, reflects that the Veteran died in October 1989; the immediate cause of death was reported as abdominal metastases due to, or as a result of, probable cancer of the pancreas.  No other condition was listed as contributing to death but not resulting in the underlying cause of death.  At the time of the Veteran's death, service connection was not in effect for any disability.  

The record indicated that the Veteran served on active duty from September 1965 to October 1969.  His military personnel records indicate that he served in Vietnam from September 30, 1968 to September 29, 1969; his military occupational specialty was light weapons infantryman and general vehicle mechanic; he was awarded the National Defense Service Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal.  The service treatment records (STRs), dated in July 1965 to October 1969, were negative for any complaints, findings or diagnosis of abdominal or pancreatic cancer; clinical evaluation of the abdomen and viscera was normal.  

VA medical records indicate that the Veteran was admitted to the hospital in December 1988 with a past medical history of low back pain and compression fracture of one of the lumbar vertebrae.  He presented to the hospital with complaints of epigastric, upper abdominal, and left sided flank pain which had been present for about one month, and had gotten progressively worse over the last 10 days.  The discharge diagnosis was probable liver metastases of unknown primary, possibly pancreatic.  In February 1989, the Veteran was seen in consultation and transferred to surgical service.  The report also stated that, at the time of admission, there was a significant epigastric mass which increased progressively in size throughout his pre-operative period.  The Veteran underwent laparotomy, pancreatic cysto-jejunostomy and electrocardiogram.  The discharge diagnoses were recurrent pancreatitis, pseudocyst, pancreas, and anemia, postoperative.  

Submitted in July 1989 was a VA hospital summary indicating that the Veteran was admitted to a VA hospital on May 4, 1989 because of pain, weight loss and jaundice.  A needle biopsy of the liver showed metastatic adenocarcinoma of the liver probably of GI or pancreatic origin.  It was noted that the Veteran was transferred from the Medical District Ward for Oncology evaluation.  Following his transfer, the Veteran was seen in consultation by oncology service, and his CT scans and slides were reviewed.  It was determined that the Veteran had pancreatic cancer, with metastasis to the liver and, at that point, it was determined that they had no treatment which was effective in rally prolonging the Veteran's life for improving his quality of life.  
In December 1989, the appellant filed an application for Dependency and Indemnity Compensation benefits (VA Form 21-534).  Submitted in support of the claim was a certificate of death, dated in October 1989, indicating  that the Veteran died in October 1989; the immediate cause of death was attributed to abdominal metastases due to, or as a consequence of, probable cancer of pancreas.  

By a rating action in January 1990, the RO denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

In July 1996, the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The decision was based on a finding that the competent medical evidence did not suggest that the Veteran died of a disability related to his period of service, including exposure to Agent Orange.  

Received in November 1997 was a claim for DIC benefits under the provisions of 1151.  The appellant maintained that the Veteran did not get the medical care he needed in a timely manner.  The appellant argued that if the Veteran's cancer had been diagnosed earlier, the doctors might have been able to save his life with proper medical care.  

By a rating action in December 1997, the RO denied the appellant's claim of entitlement to DIC benefits under the provision of 38 U.S.C.A. § 1151.  The decision was based on a finding that the evidence failed to establish a relationship of the cause of death to VA medical or educational services.  The appellant was informed of the denial of her claim by letter dated in December 1997.  She did not appeal that determination within the applicable period.  

The appellant again filed a claim for DIC benefits in July 2000 which the RO denied in August 2000 and the appellant did not appeal.  No new and material evidence was added to the record within the appeal period of that decision.  

In all of these instances of RO denials, VA informed the appellant of her procedural and appellate rights and informed her representative of record.  

It is noted that the appellant again filed a claim for DIC benefits in November 2000 which the RO denied in May 2001.  The record shows that the RO informed her representative of record but the record does not show that she was again provided with notice of her procedural and appellate rights.  Hence, it cannot be said that the May 2001 decision is final.  

Received in February 2013 was an application for Dependency and Indemnity compensation benefits (VA Form 21-534).  The appellant maintained that the Veteran's death was caused by his exposure to Agent Orange while stationed in Vietnam.  

Submitted in support of the claim was a copy of the certificate of death, dated in October 1989, citing the cause of death as abdominal metastases due to, or as a consequence of, probably cancer of the pancreas.  Also submitted in support of the claim was a response from the National Personnel Records Center (NPRC) 3101 Print, dated in June 2013, which verified that the Veteran served in Vietnam from September 30, 1968 to September 29, 1969.  


IV.  Legal Analysis-Claim to reopen.

As noted above, the appellant's claim for service connection for the cause of the Veteran's claim was denied by the Board in July 1996, based on a finding that the competent medical evidence of record did not suggest that the Veteran died of a disability related to his period of military service, including exposure to Agent Orange.  In August 2000, the RO denied the appellant's attempt to reopen the claim, based on a finding that new and material evidence had not been submitted sufficient to reopen the claim.  The appellant did not appeal that decision.  The RO decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).  

Evidence received since the August 2000 RO decision is essentially cumulative of the evidence that was of record and considered in the prior decisions.  The additional evidence consists of copies of the certificate of death and response from the NPRC verifying Veteran's service in Vietnam.  The copies of previously reviewed evidence are cumulative and redundant and do not constitute new evidence.  

The more recently submitted evidence also consists mostly of lay statements offered by the appellant to the effect that the cause of the Veteran's death, pancreatic cancer, developed as a result of his exposure to Agent Orange in service.  However, these statements are insufficient to reopen her claim under 38 U.S.C.A. § 5108 (West 2014).  Prior to the August 2000 decision, she had asserted what is found in these statements.  The newly submitted evidence does not reflect that the Veteran had cancer of the abdomen or pancreas during service, or for many years after service.  Moreover, there is no newly submitted medical evidence of a causal connection between service (to include exposure to Agent Orange) or a disability of service origin and the Veteran's death.  See Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  The Board notes that the Veteran served in Vietnam during the Vietnam Era.  As such, he is presumed to have been exposed to Agent Orange during service.  However, pancreatic cancer is not one of the diseases or disabilities warranting presumptive service connection based on exposure to Agent Orange.  There is no newly submitted evidence that the Veteran's pancreatic cancer was attributable to his period of active duty-including his exposure to Agent Orange.  Also, statements submitted by the appellant are essentially cumulative of the statements she has previously submitted and considered in prior decisions.  

Consequently, the Board finds that evidence added to the record since the last final denial, when considered in conjunction with the record as a whole is not new and material evidence and does not raise a reasonable possibility of substantiating the claim.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply, and the petition to reopen the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Thus, having found no new and material evidence to substantiate the appellant's claim, the Board declines to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  





(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been received, the claim of service connection for the cause of the Veteran's death is not reopened; the appeal is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


